[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Walden, Slip Opinion No. 2019-Ohio-5287.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                         SLIP OPINION NO. 2019-OHIO-5287
                        DISCIPLINARY COUNSEL v. WALDEN.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Disciplinary Counsel v. Walden, Slip Opinion No.
                                   2019-Ohio-5287.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct and the
        Rules for the Government of the Bar—Two-year suspension, with 18 months
        stayed on conditions.
  (No. 2019-0800—Submitted August 6, 2019—Decided December 24, 2019.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2018-059.
                                   ______________
        Per Curiam.
        {¶ 1} Respondent, Derek James Walden, of Columbus, Ohio, Attorney
Registration No. 0083730, was admitted to the practice of law in Ohio in 2008. On
November 3, 2015, we suspended Walden’s license for his failure to register for the
2015-2017 biennium, but we reinstated it the next day. In re Attorney Registration
Suspension of Walden, 143 Ohio St. 3d 1509, 2015-Ohio-4567, 39 N.E.3d 1277; In
                             SUPREME COURT OF OHIO




re Reinstatement of Walden, 144 Ohio St. 3d 1432, 2015-Ohio-5363, 42 N.E.3d 766.
On April 4, 2017, Walden registered his license as inactive.
       {¶ 2} In a complaint filed with the Board of Professional Conduct on
November 26, 2018, relator, disciplinary counsel, alleged that Walden neglected
three client matters, failed to reasonably communicate with the affected clients,
made false statements to the tribunal in one of those matters, and failed to cooperate
in the ensuing disciplinary investigations. Walden answered the complaint and
later entered into stipulations of fact, misconduct, and aggravating and mitigating
factors. He also testified at a hearing before a panel of the board.
       {¶ 3} The board issued a report that largely adopted the parties’ stipulations
and recommends that Walden be suspended from the practice of law for two years
with 18 months stayed. No objections have been filed.
       {¶ 4} We accept the board’s findings of misconduct and impose a two-year
suspension, with the final 18 months conditionally stayed.
                                    Misconduct
       {¶ 5} Walden had an “of counsel” relationship with Dorman Law, L.L.C.,
in 2013 and 2014. During Walden’s tenure at the firm, he represented Gail Harper-
Perry and Perry Lewis, who had retained the firm to pursue personal-injury claims,
and Cynthia Cooper, who had retained the firm to pursue a dental-malpractice
claim. When Walden left the firm in October 2014, all three clients opted to follow
him to his new firm, Walden Law, L.L.C.
       {¶ 6} Walden filed complaints on behalf of all three clients, but he
subsequently failed to respond to their calls and e-mails and never told Lewis that
he had commenced his litigation.
       {¶ 7} Because Walden failed to respond to discovery requests, defense
counsel in two of the three cases filed motions to compel. In Harper-Perry’s case,
Walden failed to respond to the defendant’s motion, failed to comply with the
court’s order compelling discovery, and failed to respond to the defendant’s




                                          2
                                January Term, 2019




subsequent motion to dismiss the complaint. Citing Walden’s failure to comply
with court orders and to prosecute Harper-Perry’s case, the court dismissed the
complaint without prejudice.
       {¶ 8} Walden appeared at a status conference in Lewis’s case and explained
that he had just recently located his client and that they would work together to
resolve the outstanding discovery issues.         The court therefore denied the
defendant’s motion to compel and extended discovery deadlines. After a second
motion to compel was filed, Walden appeared at another status conference and
provided incomplete discovery responses. He falsely told the court that Lewis had
not been forthcoming with information—when in reality, he had failed to maintain
contact with his client—and he said that he would work with Lewis to supplement
the responses. Although the court granted the second motion to compel and set a
new discovery deadline, Walden failed to take any further action on Lewis’s behalf.
Consequently, the court dismissed the case without prejudice.
       {¶ 9} In Cooper’s case, the defendants filed a motion for summary
judgment alleging that Walden had not filed an affidavit of merit in accordance
with Civ.R. 10(D)(2) and had failed to respond to repeated requests for discovery.
Upon finding that no affidavit of merit had been filed, the court dismissed the case
without prejudice.
       {¶ 10} Walden did not inform any of the three clients that their cases had
been dismissed.
       {¶ 11} The parties stipulated and the board found that in each of these cases,
Walden’s conduct violated Prof.Cond.R. 1.3 (requiring a lawyer to act with
reasonable diligence in representing a client), 1.4(a)(3) (requiring a lawyer to keep
a client reasonably informed about the status of a matter), 1.4(a)(4) (requiring a
lawyer to comply as soon as practicable with reasonable requests for information
from a client), and 8.4(d) (prohibiting a lawyer from engaging in conduct that is
prejudicial to the administration of justice) and that his conduct in the Lewis matter




                                          3
                              SUPREME COURT OF OHIO




also violated Prof.Cond.R. 3.3(a)(1) (prohibiting a lawyer from knowingly making
a false statement of fact or law to a tribunal).
        {¶ 12} In addition, the parties stipulated and the board found that Walden
failed to respond to numerous letters of inquiry sent to him by relator and the
Columbus Bar Association, which initiated the investigation of Lewis’s grievance.
Although he provided a belated response to relator’s initial letter of inquiry to
forestall a scheduled deposition and was eventually deposed by relator and the bar
association, he failed to comply with their requests for additional information. He
did not reengage with the disciplinary process until relator served him with notice
of intent to file a formal complaint. On these facts, the board agreed that Walden
violated Prof.Cond.R. 8.1(b) and Gov.Bar R. V(9)(G) (both requiring a lawyer to
cooperate with a disciplinary investigation).
                                       Sanction
        {¶ 13} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
        {¶ 14} The board found, and we agree, that Walden violated Prof.Cond.R.
1.3, 1.4(a)(3), 1.4(a)(4), and 8.4(d) in his representation of Harper-Perry, Lewis,
and Cooper, that he failed to cooperate in the ensuing disciplinary investigations in
violation of Prof.Cond.R. 8.1(b) and Gov.Bar R. V(9)(G), and that he made false
statements of fact to a tribunal in violation of Prof.Cond.R. 3.3(a)(1) in Cooper’s
case.
        {¶ 15} The parties stipulated that four aggravating factors are present—
Walden’s one-day registration suspension, pattern of misconduct, multiple
offenses, and demonstrated lack of cooperation in the disciplinary process. See
Gov.Bar R. V(13)(B)(1), (3), (4), and (5). As mitigating factors, the parties
stipulated and the board found that Walden had not acted with a dishonest or selfish




                                           4
                                January Term, 2019




motive, had fully cooperated in the disciplinary proceedings after receiving
relator’s notice of intent to file a formal complaint, and had presented three letters
attesting to his good character and reputation in the community. See Gov.Bar R.
V(13)(C)(2), (4), and (5).
        {¶ 16} Walden testified that he began to suffer from depression in the spring
or summer of 2015 and sought help from the Ohio Lawyers Assistance Program
(“OLAP”) and treatment professionals that fall. Although he did not attempt to
establish his disorder as a mitigating factor pursuant to Gov.Bar R. V(13)(7), the
board nonetheless recommended that it be afforded some mitigating effect.
        {¶ 17} In determining the appropriate sanction for Walden’s misconduct,
the board considered the sanctions we imposed for comparable misconduct in seven
cases. Of those cases, we find Cleveland Metro. Bar Assn. v. Bancsi, 141 Ohio
St.3d 457, 2014-Ohio-5255, 25 N.E.3d 1018, Disciplinary Counsel v. Engel, 154
Ohio St. 3d 209, 2018-Ohio-2988, 113 N.E.3d 481, and Disciplinary Counsel v.
Karp, 156 Ohio St. 3d 218, 2018-Ohio-5212, 124 N.E.3d 819, to be particularly
instructive.
        {¶ 18} Bancsi failed to respond to interrogatories and a request for
production of documents in a single client matter, even after the court granted the
opposing party’s motion to compel, and the court ultimately dismissed the client’s
motion to modify his spousal-support obligation. Bancsi then waited several
months to file a motion for relief from that judgment. Like Walden, Bancsi violated
Prof.Cond.R. 1.3, 1.4(a)(3), 1.4(a)(4), and 8.4(d). Although Bancsi had not acted
with a dishonest or selfish motive and fully cooperated in the disciplinary process,
he had been publicly reprimanded for client-trust-account violations, suspended
twice for continuing-legal-education (“CLE”) violations, and suspended a third
time for continuing to practice law during a CLE suspension. Bancsi’s misconduct
also caused financial harm to his client by delaying the reduction of his spousal-
support obligation for approximately 12 months. We suspended Bancsi from the




                                          5
                             SUPREME COURT OF OHIO




practice of law for two years but stayed the last 18 months of that suspension on
the conditions that he pay the costs of the proceedings and engage in no further
misconduct, and we ordered him to serve a two-year term of monitored probation
upon his reinstatement to the practice of law.
       {¶ 19} We also suspended Engel from the practice of law for two years with
18 months conditionally stayed followed by a two-year period of monitored
probation for his neglect of a single client matter, failure to keep the client
reasonably informed about the status of the matter, and failure to comply with the
client’s reasonable requests for information. As aggravating factors, we found that
Engel had twice been disciplined for previous misconduct in client matters, had
committed multiple offenses, and had failed to cooperate in the investigative stage
of the disciplinary process. Four mitigating factors were present—namely, that
Engel had not acted with a dishonest or selfish motive, had eventually cooperated
in the disciplinary proceeding, and had submitted evidence of his good character
and reputation as well as two qualifying mental disorders.
       {¶ 20} Similarly, the attorney in Karp, 156 Ohio St. 3d 218, 2018-Ohio-
5212, 124 N.E.3d 819, neglected a single client’s immigration matter, failed to
explain the matter to the extent reasonably necessary to permit the client to make
an informed decision, and failed to reasonably consult with the client about the
means by which her objectives were to be accomplished. He also engaged in
dishonesty—by misrepresenting the status of the case to the client, her employer,
and the federal government and by making false statements of material fact in
connection with the disciplinary proceeding. We found that in addition to Karp’s
having acted with a dishonest motive, he had committed multiple offenses, engaged
in a pattern of misconduct, failed to appreciate the gravity of his misconduct, and
caused harm to his client, whose immigration status rendered her extremely
vulnerable. We recognized that Karp had no prior discipline, but we attributed little
mitigating effect to his efforts to make restitution and rectify the consequences of




                                         6
                                January Term, 2019




his misconduct, his belated efforts to cooperate in the disciplinary proceeding, and
the physical and mental disorders that contributed to his misconduct.             We
suspended him from the practice of law for two years, with 18 months stayed on
conditions, including that he enter into an OLAP contract, comply with all resulting
treatment recommendations, and engage in no further misconduct.
       {¶ 21} Here, Walden engaged in misconduct comparable to that of Bancsi,
Engel, and Karp—but he did it in three separate client matters. Although Walden,
unlike Bancsi and Engel, also made false statements of fact to a tribunal in one case,
we do not believe that a more severe sanction is warranted here. Unlike in Karp
and Bancsi, there is no evidence that Walden’s conduct has caused any harm other
than the delay occasioned by his neglect. And unlike in Bancsi and Engel,
Walden’s only prior discipline is a one-day attorney-registration suspension. On
these facts, we agree that Walden’s conduct warrants a two-year suspension, with
18 months stayed.
       {¶ 22} Accordingly, Derek James Walden is hereby suspended from the
practice of law for two years, with 18 months stayed on the condition that he
commit no further misconduct. Upon reinstatement, in addition to the requirements
set forth in Gov.Bar R. V(24), Walden shall be required to demonstrate that he has
completed an OLAP evaluation and complied with all resulting treatment
recommendations. If Walden fails to comply with the condition of the stay, the
stay will be lifted and he will serve the full two-year suspension. Costs are taxed
to Walden.
                                                              Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                               _________________
       Joseph M. Caligiuri, Disciplinary Counsel, and Michelle R. Bowman,
Assistant Disciplinary Counsel, for relator.




                                          7
                   SUPREME COURT OF OHIO




Derek James Walden, pro se.
                     _________________




                              8